Citation Nr: 0501817	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post resection of the proximal phalanx of the 
right foot second toe with mild metatarsalgia.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1977, and October 1980 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for status post 
resection of the proximal phalanx of the right foot second 
toe with mild metatarsalgia and assigned a noncompensable 
evaluation effective August 1, 2001.  The veteran requested a 
Board hearing in July 2003, but later withdrew the request.

During the course of the appeal, the RO, in a July 2004 
rating decision granted an increased rating of 10 percent for 
status post resection of the proximal phalanx of the right 
foot second toe with mild metatarsalgia, effective August 1, 
2001.  The Board continued the issue as entitlement to an 
increased evaluation since service connection was granted.  
This naming of the issue does not prejudice the veteran.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

Status post resection of the proximal phalanx of the right 
foot second toe with mild metatarsalgia is productive of pain 
under the second metatarsal head; dorsiflexion of the second 
toe of five degrees; and no plantar flexion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post resection of the proximal phalanx of 
the right foot second toe with mild metatarsalgia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an October 2001 VA letter, which is 
prior to the January 2002 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for status post resection of the 
proximal phalanx of the right foot second toe with mild 
metatarsalgia, so that VA could help by getting that 
evidence.  

The Board notes that the October 2001 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was entitled to service 
connection for status post resection of the proximal phalanx 
of the right foot second toe with mild metatarsalgia, rated 
as 0 percent disabling in the January 2002 rating decision, 
and the May 2003 statement of the case.  The RO notified the 
veteran of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was warranted with a noncompensable rating under 
the applicable laws and regulations based on the evidence 
provided.  Additionally, in the July 2004 rating decision and 
supplemental statement of the case, the RO notified the 
veteran why he was entitled to an initial 10 percent rating 
for status post resection of the proximal phalanx of the 
right foot second toe with mild metatarsalgia based on the 
evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, and private treatment records dated in October 2001 
and September 2003.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in November 2001, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In January 2002, the RO granted the veteran's service 
connection claim for status post resection of the proximal 
phalanx of the right foot second toe with mild metatarsalgia, 
and assigned a noncompensable rating with an effective date 
of August 1, 2001.  The veteran appeals this action.  As 
noted, during the course of the appeal, the RO in the July 
2004 rating decision later assigned an initial evaluation of 
10 percent for status post resection of the proximal phalanx 
of the right foot second toe with mild metatarsalgia.

In support of his claim, the veteran contends that the 
condition of his foot limits his ability to do things he 
would normally do.  He also states that the discomfort has 
increased in the last few months.  He asserts that since his 
operation in January 2001 and the subsequent VA examination 
in November 2001, the condition of his foot has degraded.  He 
states that he is no longer able to walk barefoot, jog, or 
take long walks without discomfort.  He also states that his 
foot has impaired his ability do his job.  In sum, the 
veteran contends that his status post resection of the 
proximal phalanx of the right foot second toe with mild 
metatarsalgia is more disabling than a noncompensable rating 
provides.  (See April 2002 notice of disagreement and written 
correspondence dated in July 2003.)

The Board notes that when the veteran asserts that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Although the veteran 
asserted that his foot condition has worsened since the 
November 2001 VA examination, the record includes a September 
2003 correspondence from a private orthopedist, who indicated 
that he had examined the veteran's foot and provided detailed 
treatment notes.  The Board finds that the September 2003 
treatment record is adequate for determining the present 
severity of the foot disability, and that another examination 
is not necessary.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  Where VA's Rating 
Schedule does not list a specific disability, the disability 
is rated under criteria where the functions affected, 
anatomical localization, and symptomatology are analogous. 38 
C.F.R. § 4.20.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.

In this case, there is no diagnostic code specific to status 
post resection of the proximal phalanx of the right foot 
second toe with mild metatarsalgia.  For this reason, in the 
July 2004 rating decision, the RO evaluated the veteran's 
service-connected disability by analogy under Diagnostic Code 
(DC) 5279 for metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral.  The RO in the January 2002 rating 
decision initially rated the foot disability as 0 percent 
disabling under DC 5284 for other foot injuries.  In the July 
2004 supplemental statement of the case, however, the RO 
changed the diagnostic code to DC 5279.  The Board will 
consider whether a higher rating can be granted under DC 5279 
or DC 5284, as well as consider any other potentially 
applicable diagnostic codes.

DC 5279 assigns a 10 percent rating for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral.

DC 5284 addresses other foot injuries.  Severe foot injuries 
are rated as 30 percent disabling; moderately severe, 20 
percent; and moderate, 10 percent.  It is noted that with 
actual loss of use of the foot, rate 40 percent.  The words 
"severe" and "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.

Tarsal, or metatarsal bones, malunion of, or nonunion of is 
rated under DC 5283.  Severe gets a 30 percent rating; 
moderately severe, 20 percent; and moderate, 10 percent.  It 
is again noted that with actual loss of use of the foot, rate 
40 percent.

Hammer toe of all toes, unilateral without claw foot gets a 
10 percent rating under DC 5282.  Single toes get a 0 percent 
rating.

DC 5280 addresses hallux valgus, unilateral.  Operated with 
resection of metatarsal head receives a 10 percent rating.  A 
10 percent rating is also warranted for severe, if equivalent 
to amputation of great toe.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The service medical records show a diagnosis of Morton's 
neuroma right foot in June 1999, July 1999, and October 1999.  
An orthopedic examination report in January 2000 shows a 
diagnosis of degenerative joint disease of the 2nd 
metatarsophalangeal joint without evidence of infarction.  
Examination reports dated in April 2000, December 2000, and 
January 2001 show diagnosis of hammer toe, right 2nd toe.  A 
January 2001 radiologic examination report shows mild 
arthritic changes in the first and 2nd metatarsophalangeal 
joints and talonavicular joint.  

A January 2001 operative report shows that a second 
metatarsal shortening osteotomy; reduction of 
subluxated/dislocated second metatarsophalangeal (MTP) joint; 
proximal interphalangeal (PIP) arthroplasty; and flexor 
tendon transfer were performed.  The postoperative diagnosis 
was second metatarsophalangeal joint instability with 
deformity of the toe and fixed hammertoe deformity.

After service, in October 2001, the veteran underwent private 
treatment and was found to have a fused toe with pin, and 
trouble walking barefoot.

At a November 2001 VA examination, the examiner noted the 
right foot surgery in service in January 2001 after a lump 
started in 1998.  He noted that the surgery had produced some 
improvement, but that there was still fullness in the area 
where the lump began.  He also noted the veteran's complaints 
of occasional pain with endurance or jogging in the right 
foot.

Upon examination, the examiner found the veteran's gait 
normal, without problems walking or standing.  He also 
reviewed the x-ray examination report, which shows resection 
of the distal end of the proximal phalanx of the second toe 
and base of the middle phalanx of the second toe; a metallic 
screw in the head of the second metatarsal; and some mild 
dystrophic calcification in the soft tissues adjacent to the 
base of the proximal phalanx of the second toe laterally.

In September 2003, a private orthopedist submitted 
correspondence, which documented his treatment of the 
veteran's foot.  The examiner noted complaints of gradually 
increasing pain under the second metatarsal head when walking 
barefoot, and the veteran's reports that he had to give up 
running.  He also noted that the veteran reported no pain 
when he is in a well-padded shoe.  The examiner found normal 
contour to the ankle, normal arch, and normal heel valgus.  
He also found tenderness under the second metatarsal head, 
but not in the intermetatarsal areas.  He found no callous on 
the plantar aspect of the foot.  Dorsiflexion of the second 
toe was five degrees.  There was no plantar flexion.  He 
found that the toe sat straight and was functionally well 
fused.  He also noted that plain x-rays show second 
metatarsal with a single titanium cruciate screw intact in 
the tarsophalangeal joint space, some calcification of the 
base of the proximal phalanx, and fused proximal 
interphalangeal joint.  The impression was mild metatarsalgia 
on walking barefoot.  

Upon review of the evidence, the Board finds that the 
veteran's status post resection of the proximal phalanx of 
the right foot second toe with mild metatarsalgia does not 
warrant an initial rating higher than 10 percent.

As noted, the veteran was awarded a 10 percent rating under 
DC 5279, for metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral.  This is the highest rating the 
veteran can receive under DC 5279.

In addition, the medical evidence shows that the level of 
veteran's disability more nearly approximates the criteria 
under DC 5284 for a moderate foot injury, which receives a 10 
percent rating, rather than a moderately severe foot injury.  
See 38 C.F.R. § 4.7.  Although the September 2003 private 
orthopedist noted complaints of gradually increasing pain 
under the second metatarsal head when walking barefoot, and 
the veteran's reports that he had to give up running, he also 
noted that the veteran reported no pain when he is in a well-
padded shoe.  Moreover, the examiner found normal arch, and 
normal heel valgus.
 
Although the veteran's status post resection of the proximal 
phalanx of the right foot second toe with mild metatarsalgia 
can be evaluated under either DC 5284 or DC 5279, the veteran 
cannot receive separate ratings under these diagnostic codes.  
In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  If a veteran has separate and distinct 
manifestations attributable to the same injury, they may be 
compensated under different diagnostic codes.  38 C.F.R. § 
4.14; See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
evaluation of the veteran's disability under DC 5279 and 
5284, however, is based on the same symptomatology of 
tenderness under the 2nd metatarsal head.  Thus here, 
separate ratings are not allowed as a matter of law.  See 
Esteban, at 262.   

The X-ray evidence shows findings of degenerative joint 
disease and mild arthritis in the 1st and 2nd 
metatarsophalangeal joints of the right 2nd toe prior to the 
January 2001 surgery.  The medical evidence indicates that 
the January 2001 surgery included arthroplasty and osteotomy.  
Subsequent to this surgery, however, x-ray studies do not 
show findings or diagnoses of degenerative joint disease or 
arthritis in the right second toe.  Moreover, it appears that 
the RO considered the pain and limitation of motion of 2nd 
right toe when assigning the 10 percent evaluation under DC 
5279.

The RO provided the veteran with the criteria required to 
afford compensable evaluations for unilateral or bilateral 
anterior metatarsalgia, unilateral hallux valgus (severe if 
equivalent to amputation of the great toe), unilateral hallux 
rigidus (to be rated as hallux valgus, severe), and single 
toe or all hammer toes under Diagnostic Codes 5279, 5280, 
5281, and 5282, respectively.  

Where evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). The Board 
has considered whether a separate compensable evaluation may 
be made for arthritis under Diagnostic Code 5003 and 5010.  
However, as noted above, limitation of motion has been 
considered and compensated under the evaluation already 
assigned under Diagnostic Code 5279.  To assign a separate 
evaluation for limitation of the right 2nd toe as 
attributable to arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic 
Code 5003 and following notes.

The medical evidence also shows that a rating under DC 5282 
for hammer toe is not warranted.  Although the veteran was 
diagnosed with hammer toe, right 2nd toe in service in April 
2000 through January 2001, the more recent examination 
reports dated in November 2001 and September 2003 show no 
indication of hammer toe.  The September 2003 examiner found 
that the second toe sat straight and was functionally well-
fused.  Dorsiflexion of the second toe was five degrees.  
There was no plantar flexion.

There is no evidence of hallux valgus; i.e., "angulation of 
the great toe away from the midline of the body, or toward 
the other toes." Stedman's Illustrated Medical Dictionary 
730 (27th ed. 2000).  Thus, a rating under DC 5280 is not 
warranted.

A rating under DC 5283 also is not warranted, as there is no 
evidence of malunion or nonunion of the tarsal, or metatarsal 
bones.  A plain x-ray examination report in September 2003 
shows second metatarsal with a single titanium cruciate screw 
intact in the tarsophalangeal joint space.

In addition, a rating higher than that already assigned, 
based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows pain in the right foot when walking barefoot, 
and the veteran's reports of being unable to run.  The 
veteran's present level of disability, however, including 
pain causing functional impairment is contemplated by the 
current 10 percent disability rating awarded under DC 5279.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the status post resection of 
the proximal phalanx of the right foot second toe with mild 
metatarsalgia was more than 10 percent disabling.  Thus 
"staged ratings" are inapplicable to this case.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 10 
percent rating under DC 5279.  See 38 C.F.R. § 4.7.  
Therefore, an initial rating higher than 10 percent for 
status post resection of the proximal phalanx of the right 
foot second toe with mild metatarsalgia is denied.  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet.App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3. 

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post resection of the proximal phalanx of the 
right foot second toe with mild metatarsalgia is denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


